Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 5/13/22 is acknowledged.  The traversal is on the ground(s) that applicant believes it would not be a serious burden on the examiner to search both inventions and that search terms might be in similar CPC area.  This is not found persuasive because similar is not same. Searching just the single CPC area cited for the method would add over 11,000 references, a considerable burden to itself. The CPC areas cited are only suspected applicable areas from the before the actual search is done and are not the only areas to be searched and perhaps will even later to be found to be more or less relevant than initially believed. There are many more than these single CPC areas actually searched for each invention. There is an optical sensor claimed for the methods only, a vision sensor which is inherently optical. The method requires “even flow” be maintained which the apparatus does not. The optical/vision control sensors allow the multiple backing plates and flow generators found only in the method claims to maintain this method only even flow status and so there is sufficient reason for the restriction. The burden is thus self-evident as there are not only multiple of items but new items (optical/vision sensor & controls to maintain even type flow) that require new search terms whether word searches or new CPC symbols.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,7,10,12, are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Mueller (10,118,805).
 	Re claim 1, Mueller teaches a pick and place system (generally 10) comprising: a backing plate (generally 58,60) generally configured to direct air flow within the pick and place system; a porous facesheet (generally 82) secured to the backing plate; and a flow generator (generally 14, etc.) configured to provide an air flow between the backing plate and the porous facesheet.
 	Re claim 7, Meuller teaches the porous facesheet comprises a porous polymeric material (column 4, lines 38,39).
 	Re claim 10, Meuller teaches the flow generator is connected to the backing plate.
 	Re claim 12, Meuller teaches the porous facesheet has a curvature mirroring (column 4, lines 36-39) a curvature of a support surface holding a sheet of material to be picked and placed by the pick and place system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (10,118,805) in view of Wilbs (DE202007000735).
 	Re claim 2, Mueller mentions fasteners (generally 62) but doesn’t mention whether the porous facesheet (generally 82,54) is secured to the backing plate (generally 58,60) by fasteners countersunk in the porous facesheet, wherein the fasteners are color-matched to the porous facesheet. Official notice is taken that countersinking fasteners is already well-known in the art to secure items together without the fastener projecting above the surface inserted through. Wilbs teaches color matching the screw fastener (generally 14) with the cover profile (generally 12) in order to make it more aesthetic. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Mueller as claimed in order to use known fastening methods to make the overall system more aesthetic.
 
 	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (10,118,805) in view of Iwasaka (US2020/0164527; WO2019058989A1).
 	Re claim 3, Mueller does not mention the backing plate comprises baffles configured to direct airflow through the porous facesheet. Use of baffles are already well-known in the art to direct air/fluid flow as desired as shown for example by Iwasaka (figure 6, etc.) (WO2019058989 is the publication of the PCT the US reference comes from) which has various baffles (defined by guide grooves 16, 22, 36). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Mueller as claimed in order to control/direct the airflow as desired for a given situational need.
 	Re claim 4, Mueller as already modified teaches the baffles are configured to support the porous facesheet against direction of the air flow.
 	Re claim 5, Mueller as already modified teaches the baffles are inset from an internal perimeter surface of the backing plate.
 	Re claim 6, Mueller as already modified teaches edges of the porous facesheet extend past an internal perimeter surface of the backing plate.

 	Claims 8,9,11,13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (10,118,805).
 	Re claims 8,9,11, Mueller does not limit the pore size, porosity, nor the type of cells of the facesheet.  It would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed in order to have the pore size, porosity, or the type of cells of the facesheet be any size or type needed to handle the desired suction, grip, airflow, etc. to best meet a given situational need.
 	Re claim 13, Mueller teaches a pick and place system (generally 10) comprising: a backing plate (generally 58,60) generally configured to direct air flow within the pick and place system; a porous facesheet (generally 82) secured to the backing plate; and a flow generator (generally 14, etc.) configured to provide an air flow between the backing plate and the porous facesheet. Meuller does not mention each of the facesheets, backing plates and flow generator being a plurality, although Meuller does break the device into multiple sections (92,94,96 in cover figure perhaps alluding to such a situation). Making an item multiple parts is not patentable and one of ordinary skill would understand that it would allow gripping more and/or larger sized items and would provide a back-up for continued operation if one of the multiple sets malfunctioned. Therefore it would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed at least in order to allow gripping more and/or larger sized items and provide a back-up for continued operation if one of the multiple sets malfunctioned.
 	Re claims 14,15, there are only a few possible options of connecting the flow generators (to one or more than one) and so would be obvious to do both of these options as there would be inherent advantages to either as dedication and thus variable control to a specific dedicated backplate or combined control of more than one backplate with the same flow generator also as there is the advantage of less parts or that of having available backups. Therefore it would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed in order control as little order as much and have as little or many duplicate items for backup as desired for a given situational need.
 	Re claim 16, Mueller as already modified teaches each of the plurality of porous facesheets has a same size and shape, and wherein the facesheet assembly is a tessellation.
 	Re claim 17, Mueller mentions the device(s) may be used with robots or the like (column 5, 18-20). Thus in this situation it would be an end effector configured to be connected to an automated movement system. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed in order to reduce the need for manual labor and potential worker strain/injuries.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kofford (US 2021/0275279) teaches color matching screws for aesthetic reasons.
Meuller-Hummel (US 2008/0089772) teaches (figures 3,4) open pore foam for distribution layer 7, suction plate 2, fan 4 inside item 12 makes vacuum.
Rodgers (US 11325266) teaches multiple vacuum panels (figure 1).
Lee (US 5,154,561) teaches vacuum gripper modules 50,53 can be a matrix of smaller ones (50) figures 7,8.
Laverriere (US 4389064) teaches use of open cell foam 3, column 4, lines 24-25 & claim 1, cover figure.
 	Lowe (US 3,467,430) teaches a gripper with central aperture 48, grooves/baffles 49,50 to make vacuum suction uniform, figure 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652